Citation Nr: 0101053	
Decision Date: 01/16/01    Archive Date: 01/24/01

DOCKET NO.  99-20 201	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for scoliosis (claimed as a 
back condition), to include as secondary to a service-
connected right knee disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from May 1976 to September 
1980.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota, which, inter alia, denied entitlement to 
the benefit sought on appeal. 

The Board observes that the veteran's representative in its 
Informal Hearing Presentation of October 2000 also advanced a 
claim for a right knee disability.  However, while the knee 
claim was initially in appellate status, that particular 
claim was withdrawn in writing in the veteran's 
correspondence received in May 2000.  38 C.F.R. § 20.204 
(2000) and is, thus, not properly before the Board. 


FINDINGS OF FACT

1.  Any pre-existing back condition was not aggravated during 
service, and the veteran's back was normal on separation.  
There is no medical evidence associating his back complaints 
to his service connected right knee pathology.

2.  The veteran failed to report for a VA medical examination 
that might have been beneficial in the adjudication of his 
claim.


CONCLUSION OF LAW

Scoliosis (claimed as a back condition) was not incurred in 
or aggravated by active service, and the veteran does not 
have a back condition due to a service connected disability.  
38 U.S.C.A. §§ 1131 (West 1991); 38 C.F.R. §§ 3.102, 3.303, 
3.304, 3.310 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the pendency of the appellant's appeal but after the 
case was forwarded to the Board, the Veterans Claims 
Assistance of Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) became effective.  This liberalizing legislation 
is applicable to the appellant's claims.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  It essentially 
eliminates the requirement that a claimant submit evidence of 
a well-grounded claim, and provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.

The RO determined that the veteran's claim was not well 
grounded.  The Board recognizes that the appeal is being 
disposed of in a manner that differs from that employed by 
the RO because the Board will undertake the claim on the 
merits.  The Board has, therefore, considered whether the 
veteran has been given adequate notice to respond, and, if 
not, whether he has been prejudiced thereby.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  In considering the 
veteran's claim on the merits, the Board observes that the 
veteran has consistently argued his claim on the merits, 
rather than arguing the more limited position that his claim 
was well-grounded.  Moreover, the RO has provided the veteran 
with pertinent laws and regulations pertaining to service 
connection beyond those merely pertaining to well 
groundedness.  The Board concludes that he has not been 
prejudiced by its approach.  

It appears that all relevant medical treatment records have 
been associated with the claims file.  The veteran was 
informed on several occasions that the success of his claim 
depended on medical evidence demonstrating a relationship of 
his claim to service or a service connected disability.  
Moreover, the veteran was scheduled for a VA examination for 
the purpose of determining the etiology of his back claim.  
The record demonstrates that March 2000 the veteran's 
representative provided an updated address for the veteran.  
The corrected address was in the system at the VA medical 
center.  The veteran failed to report for the examination 
scheduled at the center on August 7, 2000.  

After exploring the record, the Board is satisfied that all 
relevant facts pertaining to the veteran's claims have been 
properly developed.  Thus, no further assistance to the 
veteran is required in order to comply with the duty to 
assist as mandated by 38 U.S.C. § 5103A.   

Service connection may be granted for a disorder that was 
incurred or aggravated while on active duty.  38 U.S.C.A. 
§§ 1110.  Disability which is proximately due to or the 
result of a service-connected disease or injury may also be 
service connected.  38 C.F.R. § 3.310.  "A determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service."  Watson v. Brown, 4 Vet. App. 309, 314 (1993).  
Additionally, service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303.  Each 
disorder for which a veteran seeks service connection must be 
considered on the basis of evidence, including that shown by 
his service records, his medical records, and pertinent 
medical and lay evidence.  Id. 

"In order to prevail on the issue of service connection . . 
. there must be medical evidence of a current disability 
[citation omitted]; medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury."  Hickson v. West, 12 Vet. App. 247, 253 (1999). 

In this case, service records on service entrance in May 1976 
reported a mild scoliosis.  There were no complaints, 
treatment or diagnoses relating to a back condition in 
service.  A military medical board in November 1979 reported 
the veteran as normal except as to a right knee disability.  
A discharge examination in September 1980 reported a normal 
spine and other musculoskeletal examination.

The veteran has asserted that his back complaints are related 
to his service connected right knee.  The Board notes that 
the veteran's opinion as to medical matters, no matter how 
sincere, is without probative value because he, as a lay 
person, is not competent to establish a medical diagnosis or 
draw medical conclusions; such matters require medical 
expertise.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992). 

The veteran does not claim onset of back pain until 1994.  
Medical treatment records do not demonstrate a relationship 
of the back complaint to service or to a service connected 
disability.  

When entitlement or continued entitlement to a benefit cannot 
be established or confirmed without a current VA examination 
or reexamination, and a claimant, without good cause, fails 
to report for such examination, or reexamination, (1) in an 
original compensation claim, the claim shall be rated based 
on the evidence of record; (2) in any other original claim, a 
reopened claim for a benefit which was previously disallowed, 
or a claim for increase, the claim shall be denied.  38 
C.F.R. § 3.655 (2000).

The record fails to demonstrate that any pre-existing back 
condition was aggravated during service.  In fact, the record 
demonstrates the veteran's back was normal on separation.  
There is no evidence of any continuity of symptomatology 
since service, and no medical evidence, otherwise, has 
related the veteran's back complaints to service.  There is 
no medical evidence associating his back complaints to his 
service connected right knee pathology or even that it was at 
least as likely as not related to that disability.  The 
veteran failed to report for a scheduled examination that 
might have been beneficial in the adjudication of his claim.  
No request was received for rescheduling.  No reason was 
given for failing to report and there is no indication that 
the veteran is willing to submit to an examination.  "The 
duty to assist is not always a one-way street.  If a veteran 
wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence."  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991); see also Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991) (holding that Board 
must rely on independent medical evidence to support its 
findings and cannot supply its own unsubstantiated medical 
conclusions).

After consideration of all of the evidence, the Board finds 
that the preponderance of the evidence is against the claim 
of entitlement to service connection.  Because the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  38 
U.S.C.A. § 5107(b) (West 1991); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1991).


ORDER

Service connection for scoliosis (claimed as a back 
condition), to include as secondary to a service-connected 
right knee disorder is denied.



		
	BRUCE KANNEE
	Veterans Law Judge
	Board of Veterans' Appeals



 

